DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 09/15/2020. Claims 1-4 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. JP 2019/186103, filed on 10/09/2019.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“operation command interpretation unit”, “logic command interpretation unit” and “command execution unit”, in claim 1
Fig 2 of PGPUB of submitted specification shows operation command interpretation unit by 121, logic command interpretation unit by 122 and command execution unit by 123.
[0045] of PGPUB of submitted specification describe a processor that control the robot achieve functionality of operation command interpretation unit, logic command interpretation unit and command execution unit. So, per submitted specification a processor is acting as operation command interpretation unit, logic command interpretation unit and command execution unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 2 (and similarly claim 3), which recites “a travel path”, lacks written description. The submitted specification does not describe travel path. However, the submitted specification and drawing describe operation path, see at least [0050], [0057] and fig 5 of PGPUB of submitted specification. It is not clear if travel path is referring the operation path or not. 
For the examination purposes based on the submitted specification and drawings, operation path is interpreted as travel path. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, which recites “the execution position for the logic command is present on a travel path of the robot, the travel path being based on the teaching operation and the teaching position”, is unclear. From the recited claim language, it is not clear if the execution position (adjusted or different from the operation command position) for the logic command is on the travel path or not. It is also not clear how execution position of logic command still be on the travel path as logic command generates modified path (independent of teaching operation/position) compare to operation command. Per submitted specification the travel path (operation path) is generated based on the teaching operation/position. Then in order to adjust the timing for executing the logic command, a changed operation path (travel path) is generated, see at least [0057-62] of PGPUB of submitted specification. Claim 1 recites the logic command is independent from the teaching operation/position. Claim 2 recites the execution positions for the logic command is given on a travel path and the travel path is based on teaching operation/position. So, claim 2 contradicts with claim 1 and submitted specification.
Regarding claim 3, which recites “the execution position is not present on a travel path of the robot, the travel path being based on the teaching operation and the teaching position”, is unclear. It is also not clear if the recited claim language is referring the execution position is not on the travel path created based on previous teaching operation/position or not. The recited claim language seems to be as the execution positions for the logic command may or may not be on the travel path. Per submitted specification the travel path (operation path) is generated based on the teaching operation/position. Then in order to adjust the timing for executing the logic command, a changed operation path (travel path) is generated, see at least [0057-62] of PGPUB of submitted specification. So, per submitted specification and claim 1, execution position for the logic command is different/independent from the operation path position which is based on teaching operation/position. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0089784 (“Koike”), and further in view of US 2018/0250831 (“Hashimoto”). 
Regarding claim 1, Koike discloses a robot controller (see fig 3, where 30 is a robot control device. see also [0037], where “a control device 30 that controls each device of the welding robot system”), comprising: 
an operation command interpretation unit that interprets an operation command program describing a teaching operation and a teaching position for a robot, and that generates an operation command (see fig 3, where 32 is a command interpreter. 32 is interpreted as operation command interpretation unit.  See also [0031], where “the operations performed by the welding robot and the peripheral device are defined in a teaching program, and the teaching program includes a movement command to move each device, a command to specify a movement condition such as a moving speed in relation to the movement command, and a command to cause the welding robot to cut the wire. The movement command includes a target position of the welding robot or peripheral device”; movement command to move each device is interpreted as teaching operation and target position is interpreted as teaching position. See also [0048], where “The command interpreter 32 transmits a movement-related command to the movement-related command separator 33, and executes a non-movement-related command.”; see also [0050], where “The previously-taught teaching program is stored in the teaching program storage 31 that is of an example of the storage means. The teaching program is transmitted to the command interpreter 32 in response to a request from the command interpreter 32.”; see also [0051], where “The command interpreter 32 receives input from the outside, and acquires the teaching program corresponding to the received input from the teaching program storage 31…The command interpreter 32 determines whether the command of the acquired teaching program is the movement related command or the non-movement-related command.”; input is interpreted as operation command program. see also fig 5B, block 202. See also [0080], where “Based on the acquired movement-related command, the main locus calculator 35 calculates the movement information on each of the welding robot 10 and synchronous target device (Step 202).”); 
a (see [0037], where “As illustrated in FIG. 1, the welding robot system includes a welding robot 10 that performs various kinds of work related to the welding”; various work related to welding is interpreted as a machining process. See also [0031], where “At this point, the operations performed by the welding robot and the peripheral device are defined in a teaching program, and the teaching program includes a movement command to move each device, a command to specify a movement condition such as a moving speed in relation to the movement command, and a command to cause the welding robot to cut the wire. The movement command includes a target position of the welding robot or peripheral device, and sometimes the operations of the devices are controlled in synchronization with each other by executing the movement command.”; see also [0061], where “Based on the movement information of each device acquired from the main locus calculator 35 and the sub-locus calculator 36, the motor driver 37 that is an example of the first control means and the second control means controls the operations of the welding robot 10 and peripheral device through the interface 65 in FIG. 2 to move each device to the target position of each device.”); and  
a command execution unit that executes the operation command (see [0048], where “The motor driver 37 performs the operations of the devices.”; motor driver corresponds to command execution unit. see also [0065], where “Therefore, in a teaching program C called according to the command in a third line and a teaching program D called according to the command in a fourth line, the movement-related command is executed while separated into the movement-related command of the welding robot 10 and the movement-related command of the positioner 20.”; see also fig 5B, block 203. See also [0097], where “The motor driver 37 synchronously controls the welding robot 10 and the positioner 20, moves the welding robot 10 to the position A, and moves the positioner 20 to the target position (Step 203).”).
Koike does not disclose the following limitations:
a logic command interpretation unit that interprets a logic command program describing a logic command instructing a… process to be performed…and an execution position for the logic command, independently from the teaching operation and the teaching position, and that generates the logic command; and 
a command execution unit that executes… the logic command.
However Hashimoto discloses a robot controller wherein a logic command interpretation unit that interprets a logic command program describing a logic command instructing a …process to be performed …and an execution position for the logic command, independently from the teaching operation and the teaching position, and that generates the logic command (for the examination purposes the claim limitation is interpreted as, a command different than the original command or a logic command is generated for performing a task and the command different than the original command is not based on the teaching operation/position. Basically, the generated logic command is not stored on the database. see Hashimoto [0081], where “the robot control device 7 may be comprised of, for example, an arithmetic part (not illustrated), such as a microcontroller, an MPU and a PLC (Programmable Logic Controller), a logic circuit, etc., and a memory part (not illustrated), such as a ROM or a RAM.”; see also [0106], where “As illustrated in FIG. 3, the correction amount by the manual control using the joystick 12 gradually decreases, and the change of the robot position (actual route) approaches the given route (scheduled route with a time delay) of the automatic operation. The state at this time is illustrated in FIG. 4D. When the change in the robot position resumes to the given route (scheduled route with a time delay) of the automatic operation”; see also [0110], where “Note that, in the example illustrated in FIG. 5, when the operational instruction for the robot in the automatic operation is ΔP1 and the operational instruction for the robot in the manual control is ΔP2, ΔP1 and ΔP2 are route instruction values (position instruction values) including time series data. Moreover, in the example illustrated in FIG. 5, for example, an operational instruction ΔP0 given to the robot may be corrected”; see also [0114], where “The adder 31a adds P2 to P1 to generate a corrected position instruction value. Here, the adder 31a generates the position instruction value”; see also [0146], where “The task program 20a is created by, for example, teaching and stored in the storage device 20 in association with identification information of the robot main body 1 and the task. Note that the task program 20a may be created as an operation flow for each work.”; See also [0145-146], where task program is stored in a storage device. The stored task program is interpreted as teaching operation. see also [0102], where “As illustrated in FIG. 3, when the workpiece conveying and assembling works are started in the automatic operation mode at time t0 (Step S1), the robot main body 1 is driven based on the given program, and the robot position changes along a given pre-registered route (scheduled route).”; see also [0106], where “As illustrated in FIG. 3, the correction amount by the manual control using the joystick 12 gradually decreases, and the change of the robot position (actual route) approaches the given route (scheduled route with a time delay) of the automatic operation.”; scheduled route is interpreted as operation command and scheduled route with a time delay is interpreted as logic command. The scheduled route is stored on the database and the scheduled route with time delay is not stored on the database (or not a teaching operation) and the scheduled route with time delay is different than scheduled route. See also [0038]); and 
a command execution unit that executes… the logic command (see [0107], where “it is unnecessary to correct the automatic operation by the operator's manual control, the robot main body 1 is driven based only on the given automatic operation with no correction, and the given workpiece assembling operation is executed with a time delay. The state at this time is illustrated in FIG. 4E”; see also fig 4E, where a task (e.g. workpiece assembly operation) is performed by considering delay time or based on modified operation command.).
Because both Koike and Hashimoto are in the same field of endeavor of robot control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Koike to incorporate the teachings of Hashimoto by including the above feature, a logic command interpretation unit that interprets a logic command program describing a logic command instructing a… process to be performed…and an execution position for the logic command, independently from the teaching operation and the teaching position, and that generates the logic command; and a command execution unit that executes… the logic command, for avoiding damage of robot and workpiece by providing modified command over original command (command based on teaching operation) by detecting real-time situation.
Regarding claim 2, as best understood in view of indefiniteness rejection explained above, Koike does not disclose the following limitation:
wherein the execution position for the logic command is present on a travel path of the robot, the travel path being based on the teaching operation and the teaching position.
However, Hashimoto further discloses a robot controller wherein the execution position for the logic command is present on a travel path of the robot, the travel path being based on the teaching operation and the teaching position (see fig 2, where S3. See also [0095], where “If no abnormality of the work state is detected by the abnormal state detecting device 8 after the workpiece conveying and assembling works are started (Step S2), the automatic operation mode is continued as it is (Step S3), the workpiece is conveyed from the conveying source to the conveying destination, the workpiece is assembled to the target object at the conveying destination, and the work is ended (Step S5). In this case, the manual control by the operator is not performed from the start to the end of the workpiece conveying and assembling works, and the correction of the automatic operation by the automatic operation correcting means 10 is not performed.”; see also fig 7, block 9 and 19. See also [0019], where “after finishing the teaching, a fault may be discovered in the initially-created teaching information for part of the work. In such a case, the teaching information to be used for an automatic operation of the robot is changed by again performing the teaching.”; see also [0023], where “The robot control device includes an automatic operation performing means for controlling the operation of the robot main body to perform an automatic operation based on a given operation program, and an automatic operation correcting means for correcting the operation of the robot main body in the automatic operation based on a manual control performed by an operator according to a detection result of the abnormal state detecting device.”; see also [0079], where “The robot control device 7 has an automatic operation performing means 9 for controlling the operation of the robot main body 1 to perform an automatic operation based on a given operation program prepared in advance.”; see also [0110], where “FIG. 5, when the operational instruction for the robot in the automatic operation is P1 and the operational instruction for the robot in the manual control is P2, P1 and P2 are route instruction values (position instruction values) including time series data.”; Teaching information is used for the automatic operation. When no abnormal state is detected the robot controller executes the task per previously given operation command/program. So, operation command is on the teaching operation/position.).
Because both Koike and Hashimoto are in the same field of endeavor of robot control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Koike to incorporate the teachings of Hashimoto by including the above feature, wherein the execution position for the logic command is present on a travel path of the robot, the travel path being based on the teaching operation and the teaching position, for avoiding damage of robot and workpiece by providing modified command over original command (command based on teaching operation) by detecting real-time situation.
Regarding claim 4, Koike further discloses a robot control method (see fig 3, where 30 is a robot control device. see also [0037], where “a control device 30 that controls each device of the welding robot system”; see also fig 5A, where a robot control method is shown.), comprising: 
an operation command interpretation step of interpreting an operation command program describing a teaching operation and a teaching position for a robot, and of generating an operation command (see [0031], where “the operations performed by the welding robot and the peripheral device are defined in a teaching program, and the teaching program includes a movement command to move each device, a command to specify a movement condition such as a moving speed in relation to the movement command, and a command to cause the welding robot to cut the wire. The movement command includes a target position of the welding robot or peripheral device”; movement command to move each device is interpreted as teaching operation and target position is interpreted as teaching position. See also [0048], where “The command interpreter 32 transmits a movement-related command to the movement-related command separator 33, and executes a non-movement-related command.”; see also [0050], where “The previously-taught teaching program is stored in the teaching program storage 31 that is of an example of the storage means. The teaching program is transmitted to the command interpreter 32 in response to a request from the command interpreter 32.”; see also [0051], where “The command interpreter 32 receives input from the outside, and acquires the teaching program corresponding to the received input from the teaching program storage 31…The command interpreter 32 determines whether the command of the acquired teaching program is the movement related command or the non-movement-related command.”; input is interpreted as operation command program. see also fig 5B, block 202. See also [0080], where “Based on the acquired movement-related command, the main locus calculator 35 calculates the movement information on each of the welding robot 10 and synchronous target device (Step 202).”); 
a (see [0037], where “As illustrated in FIG. 1, the welding robot system includes a welding robot 10 that performs various kinds of work related to the welding”; various work related to welding is interpreted as a machining process. See also [0031], where “At this point, the operations performed by the welding robot and the peripheral device are defined in a teaching program, and the teaching program includes a movement command to move each device, a command to specify a movement condition such as a moving speed in relation to the movement command, and a command to cause the welding robot to cut the wire. The movement command includes a target position of the welding robot or peripheral device, and sometimes the operations of the devices are controlled in synchronization with each other by executing the movement command.”; see also [0061], where “Based on the movement information of each device acquired from the main locus calculator 35 and the sub-locus calculator 36, the motor driver 37 that is an example of the first control means and the second control means controls the operations of the welding robot 10 and peripheral device through the interface 65 in FIG. 2 to move each device to the target position of each device.”); and 
a command execution step of executing the operation command (see [0048], where “The motor driver 37 performs the operations of the devices.”; motor driver corresponds to command execution unit. see also [0065], where “Therefore, in a teaching program C called according to the command in a third line and a teaching program D called according to the command in a fourth line, the movement-related command is executed while separated into the movement-related command of the welding robot 10 and the movement-related command of the positioner 20.”; see also fig 5B, block 203. See also [0097], where “The motor driver 37 synchronously controls the welding robot 10 and the positioner 20, moves the welding robot 10 to the position A, and moves the positioner 20 to the target position (Step 203).”).
Koike does not disclose the following limitations:
a logic command interpretation step of interpreting a logic command program describing a logic command instructing a… process to be performed… and an execution position for the logic command, independently from the teaching operation and the teaching position, and of generating the logic command; and 
a command execution step of executing… the logic command.
However Hashimoto further discloses a method wherein a logic command interpretation step of interpreting a logic command program describing a logic command instructing a… process to be performed… and an execution position for the logic command, independently from the teaching operation and the teaching position, and of generating the logic command (for the examination purposes the claim limitation is interpreted as, a command different than the original command or a logic command is generated for performing a task and the command different than the original command is not based on the teaching operation/position. Basically, the generated logic command is not stored on the database. see Hashimoto [0081], where “ the robot control device 7 may be comprised of, for example, an arithmetic part (not illustrated), such as a microcontroller, an MPU and a PLC (Programmable Logic Controller), a logic circuit, etc., and a memory part (not illustrated), such as a ROM or a RAM.”; see also [0106], where “As illustrated in FIG. 3, the correction amount by the manual control using the joystick 12 gradually decreases, and the change of the robot position (actual route) approaches the given route (scheduled route with a time delay) of the automatic operation. The state at this time is illustrated in FIG. 4D. When the change in the robot position resumes to the given route (scheduled route with a time delay) of the automatic operation”; see also [0110], where “Note that, in the example illustrated in FIG. 5, when the operational instruction for the robot in the automatic operation is ΔP1 and the operational instruction for the robot in the manual control is ΔP2, ΔP1 and ΔP2 are route instruction values (position instruction values) including time series data. Moreover, in the example illustrated in FIG. 5, for example, an operational instruction ΔP0 given to the robot may be corrected”; see also [0114], where “The adder 31a adds P2 to P1 to generate a corrected position instruction value. Here, the adder 31a generates the position instruction value”; see also [0146], where “The task program 20a is created by, for example, teaching and stored in the storage device 20 in association with identification information of the robot main body 1 and the task. Note that the task program 20a may be created as an operation flow for each work.”; See also [0145-146], where task program is stored in a storage device. The stored task program is interpreted as teaching operation. see also [0102], where “As illustrated in FIG. 3, when the workpiece conveying and assembling works are started in the automatic operation mode at time t0 (Step S1), the robot main body 1 is driven based on the given program, and the robot position changes along a given pre-registered route (scheduled route).”; see also [0106], where “As illustrated in FIG. 3, the correction amount by the manual control using the joystick 12 gradually decreases, and the change of the robot position (actual route) approaches the given route (scheduled route with a time delay) of the automatic operation.”; scheduled route is interpreted as operation command and scheduled route with a time delay is interpreted as logic command. The scheduled route is stored on the database and the scheduled route with time delay is not stored on the database (or not a teaching operation) and the scheduled route with time delay is different than scheduled route. See also [0038]); and 
a command execution step of executing… the logic command (see [0107], where “it is unnecessary to correct the automatic operation by the operator's manual control, the robot main body 1 is driven based only on the given automatic operation with no correction, and the given workpiece assembling operation is executed with a time delay. The state at this time is illustrated in FIG. 4E”; see also fig 4E, where a task (e.g. workpiece assembly operation) is performed by considering delay time or based on modified operation command.).
Because both Koike and Hashimoto are in the same field of endeavor of robot control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Koike to incorporate the teachings of Hashimoto by including the above feature, a logic command interpretation step of interpreting a logic command program describing a logic command instructing a… process to be performed… and an execution position for the logic command, independently from the teaching operation and the teaching position, and of generating the logic command; and a command execution step of executing… the logic command, for avoiding damage of robot and workpiece by providing modified command over original command (command based on teaching operation) by detecting real-time situation.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0089784 (“Koike”), and in view of US 2018/0250831 (“Hashimoto”), as applied to claim 1 above, and further in view of US 2020/0156644 (“Chae”).
Regarding claim 3, as best understood in view of indefiniteness rejection explained above, Koike does not disclose the following limitation:
wherein the command execution unit executes, in a case where, in the logic command program, the execution position is not present on a travel path of the robot, the travel path being based on the teaching operation and the teaching position, the logic command at a proximal-most position to the execution position for the machining process on the travel path.
However, Hashimoto further discloses a robot controller, wherein the command execution unit executes, in a case where, in the logic command program, the execution position is not present on a travel path of the robot, the travel path being based on the teaching operation and the teaching position, the logic command (see fig 2, where S4. See also [0096], where “when abnormality in the work state is detected by the abnormal state detecting device 8 (Step S2), the detection result is transmitted to the operator.”; see also fig 7, block 9 and 19. See also [0019], where “after finishing the teaching, a fault may be discovered in the initially-created teaching information for part of the work. In such a case, the teaching information to be used for an automatic operation of the robot is changed by again performing the teaching.”; See also [0099], where “in the assembling operation of the workpiece to the target object, if the positioning of the assembling part of the workpiece to the assembled part of the target object is determined to be improper based on the visual information, the operator manipulates the joystick 12 to correct the operation of the robot main body 1 in the automatic operation (operation correcting mode S4).”; see also [0114], where “The adder 31a adds P2 to P1 to generate a corrected position instruction value. Here, the adder 31a generates the position instruction value”; If abnormality is detected during the automatic operation the system switches to operation correcting mode and corrected position instruction value (logic command) is generated. Automatic operation is generated based on previous teaching operation. execution position is not present on the travel path is interpreted as travel path is different than scheduled path. See fig 3, where actual route is not on the scheduled route.).
Because both Koike and Hashimoto are in the same field of endeavor of robot control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Koike to incorporate the teachings of Hashimoto by including the above feature, wherein the command execution unit executes, in a case where, in the logic command program, the execution position is not present on a travel path of the robot, the travel path being based on the teaching operation and the teaching position, the logic command position to the execution position for the machining process on the travel path, for avoiding damage of robot and workpiece by providing modified command over original command (command based on teaching operation) by detecting real-time situation.
Koike in view of Hashimoto does not disclose the following limitation:
the logic command at a proximal-most position to the execution position.
However, Chae discloses a system wherein the logic command at a proximal-most position to the execution position (see [0088], where “When it is determined in operation S150 that the vehicle deviates from the navigation route when continuously traveling in the current lane maintenance based route, in operation S170, the driving lane management apparatus 100 of the vehicle generates the second route information (target lane information) based on the lane to be changed (i.e., a target lane) to which the host vehicle moves such that the vehicle is inhibited or prevented from deviating from the navigation route. That is, the driving lane management apparatus 100 searches for a lane change point to a lane which is included in the navigation route among nearby lanes closest to the route departure point and then searches inversely to the location of the host vehicle, thereby generating the second route information based on the lane to be changed.”; see also fig 5, where lane based route is generated at block S120, then if there is a deviation from the previously generated route, block S150 then another lane (target lane) is generated at block S180. Driving lane management apparatus corresponds to robot controller. Navigation route corresponds to operation command which is previously generated and target lane corresponds to logic command which is currently generated. For changing the lane to target lane closest lane to the departure point is identified. Closest lane is interpreted as proximal-most position.).
Koike and Hashimoto disclose a system for controlling robotic operation by providing movement trajectory/operation path/route (see citation above). Chae discloses a system for controlling a vehicle by generating route information. Koike, Hashimoto and Chae are in the same field of endeavor of operation route/path/trajectory generation for controlling robot/vehicle. 
Because Koike, Hashimoto and Chae are in the same field of endeavor of robot (vehicle) control system by generating operation path/route/trajectory. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Koike to incorporate the teachings of Hashimoto by including the above feature, the logic command at a proximal-most position to the execution position, for merging with the target path execution point faster without further delay.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2014/0142754 (“Dai”) discloses a system for commanding a robot by a programmable logic controller.
US 2011/0029235 (“Berry”) discloses a vehicle control system that determine target trajectory by considering nearest point on the demanded trajectory.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SOHANA TANJU KHAYER/             Examiner, Art Unit 3664